FOR PUBLICATION

   UNITED STATES COURT OF APPEALS
        FOR THE NINTH CIRCUIT


 UNITED STATES OF AMERICA,               No. 11-10511
            Plaintiff-Appellee,
                                            D.C. No.
                v.                       3:10-cr-08026-
                                            GMS-1
 TYMOND J. PRESTON,
         Defendant-Appellant.                ORDER


                     Filed August 14, 2013


                           ORDER

KOZINSKI, Chief Judge:

     Upon the vote of a majority of nonrecused active judges,
it is ordered that this case be reheard en banc pursuant to
Federal Rule of Appellate Procedure 35(a) and Circuit Rule
35-3. The three-judge panel opinion shall not be cited as
precedent by or to any court of the Ninth Circuit.

    Judge Murguia did not participate in the deliberations or
vote in this case.